Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Willie                Appeal from the 335th District Court of
 Burns and Zanatta Burns                                Burleson County, Texas (Tr. Ct. No.
                                                        27,875). Memorandum Opinion delivered
 No. 06-16-00023-CV                                     by Justice Burgess, Chief Justice Morriss
                                                        and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED JULY 13, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk